DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the memory.”  There is insufficient antecedent basis for this limitation in the claim.  The claim should depend from claim 3.
Claim 8 recites variables M and n, which are not defined.  The claim says P is a positive integer less than M, but since M is not defined, M could be 1 and thus P could not be a positive integer less than M.
Claim 15 recites the limitation "the memory.”  There is insufficient antecedent basis for this limitation in the claim.  The claim should depend from claim 13.
Claim 18 is rejected for the same reasons as claim 8.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2018/0350110) in view of Craddock et al. (US 2017/0161604).

Regarding claim 1, Cho et al. disclose a convolutional neural network (CNN) method, comprising: 
a memory, which is located between a first layer and a final layer of a CNN system (Figures 1-2, memory 270 is between 120/220 [first layer] and 140/240 [final layer].); 
performing convolutional operations from the first layer to the memory of the CNN system in a first stage to generate a feature map line according to partial input data of layers before the memory (Figures 1-2, 120/220, CNN layer 1, see paragraphs [0053] and [0058].  Figure 5 further shows that the features maps have feature map lines that are generated according to partial input data of layers 110/210 before the memory 270.); and 
performing convolutional operations from the memory to the final layer of the CNN system in a second stage to generate a feature map (Figures 1-2, 140/240, CNN layer N, the convolutional operations are performed from memory 270 to the final layer to generate a feature map.  See paragraphs [0064]-[0065].).
Cho et al. fail to teach wherein the memory is/has a temporary buffer layer, and of determining the temporary buffer layer.
Craddock et al. disclose wherein a memory has a temporary buffer layer, and of determining the temporary buffer layer (Paragraphs [0034] and [0083]).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Cho et al. performs the same function as it does separately of providing a convolutional neural network (CNN) with a memory, and Craddock et al. performs the same function as it does separately of providing a temporary buffer layer in a memory.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in determining a temporary buffer layer in the memory of the convolutional neural network (CNN).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2, Cho et al. and Craddock et al. disclose the method of claim 1, wherein the temporary buffer layer has a minimum amount of data among all layers of the CNN system (Craddock et al.: Paragraphs [0034] and [0083]).

Regarding claim 9, Cho et al. and Craddock et al. disclose the method of claim 1, wherein the second stage is performed in a layer-to-layer manner (Cho et al.: Figures 1-2 shows 140/240 are done in a “layer-to-layer” manner.). 

Claims 10-12, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2018/0350110) in view of Craddock et al. (US 2017/0161604) and further in view of Bumpas et al. (US 2019/0278994).

Regarding claim 10, Cho et al. and Craddock et al. disclose the method of claim 1.
 Cho et al. and Craddock et al. fail to teach wherein the CNN system comprises a single shot detector.
Bumpas et al. disclose using a single shot detector (Paragraph [0075]).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Cho et al. and Craddock et al. performs the same function as it does separately of providing a convolutional neural network (CNN), and Bumpas et al. performs the same function as it does separately of providing a single shot detector.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in the CNN system comprising a single shot detector.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 11, please refer to the rejection of claim 1, and furthermore Cho et al. also disclose a convolutional neural network (CNN) system, comprising: a processor that performs convolutional operations (Figure 3, 300/310) and a memory that stores instructions executable by the processor (Figure 2, 270 and Figure 3, 320).
Cho et al. and Craddock et al. fail to teach a sensor that captures input data, on which the processor processes.
Bumpas et al. disclose a sensor that captures input data, on which the processor processes (Paragraph [0075]).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Cho et al. and Craddock et al. performs the same function as it does separately of providing a convolutional neural network (CNN) with an input image, and Bumpas et al. performs the same function as it does separately of providing a camera to capture an image.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in the CNN system comprising a sensor to capture the input data, on which the processor processes.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 12, this claim is rejected under the same rationale as claim 2.

Regarding claim 16, Cho et al., Craddock et al., and Bumpas et al. disclose the system of claim 11, wherein the sensor comprises a camera (Bumpas et al.: Paragraph [0075]).

Regarding claim 19, this claim is rejected under the same rationale as claim 9.

Regarding claim 20, this claim is rejected under the same rationale as claim 10.

Allowable Subject Matter

Claims 3-5, 7, 13-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter in claim 3 is that the claim recites “providing a memory that is partitioned into the following sections: a first-stage buffer for storing the partial input data, a temporary section for storing the generated feature map line in the first stage; and a second-stage buffer for storing the generated feature map in the second stage” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 4-5 are objected to due to their dependency from claim 3.
The primary reasons for indicating allowable subject matter in claim 7 is that the claim recites “wherein, in the first stage, the smaller an ordinal number of a layer is, the more partial input data the layer has” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claim 13 is objected to for the same reasons as claim 3.
Claim 14 is objected to due to its dependency from claim 13.
Claim 17 is objected to for the same reasons as claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
4 August 2022